FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                             July 3, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 17-7054
                                                  (D.C. No. 6:16-CV-00294-RAW)
MARK CRAWFORD,                                              (E.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, EBEL, and MORITZ, Circuit Judges.
                   _________________________________

      On June 25, 2018, the parties in this matter filed simultaneous briefs

addressing the issue of mootness pursuant to this Court’s order of June 11, 2018.

Both parties agree that the Defendant’s release from custody on June 25, 2018

effectively moots these proceedings. We agree.

      Accordingly, because we cannot grant relief from imprisonment to a

Defendant whose period of custody has already ended, this appeal is now dismissed

as moot. See, e.g., Rhodes v. Johnson, 529 U.S. 53, 59 (2000). The parties are

relieved from our Order of June 11, 2018 requesting supplemental briefing as to the



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
effect of Sessions v. Dimaya, 138 S. Ct. 1204 (2018) on this Court’s existing

precedents.

      The Clerk is directed to issue the mandate forthwith.


                                           Entered for the Court


                                           David M. Ebel
                                           Circuit Judge




                                          2